Case 3:19-cv-10173-RHC-MKM ECF No. 5 filed 02/21/19                                PageID.44    Page 1 of 1



                                         UNITED STATES DISTRICT COURT
                                     FOR THE EASTERN DISTRICT OF MICHIGAN
                                              SOUTHERN DIVISION


KAISER GILL,

            Plaintiff,
v.                                                                         Case No. 19-10173

ODIN DEFENSE INDUSTRIES, INC., et al.,

            Defendants.
                                                                   /

                                ORDER DISMISSING CASE WITHOUT PREJUDICE

             On February 8, 2019, Plaintiff filed a notice of voluntary dismissal pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Dkt. #4). No opposing party has filed an

answer or motion for summary judgment in this case. Accordingly,

            IT IS ORDERED that the case is DISMISSED WITHOUT PREJUDICE.


                                                                s/Robert H. Cleland
                                                                ROBERT H. CLELAND
                                                                UNITED STATES DISTRICT JUDGE
Dated: February 21, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 21, 2019, by electronic and/or ordinary mail.

                                                                s/Lisa Wagner
                                                                Case Manager and Deputy Clerk
                                                                (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-10173.GILL.dismissal.HEB.docx
